Citation Nr: 0715714	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-10 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to a compensable evaluation for defective vision 
of the left eye, secondary to optic nerve injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel




INTRODUCTION

The veteran had active service from February 1945 to January 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran has any 
current residuals of his optic nerve injury, or that his 
current visual impairment is due to his service-connected 
disability.


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
defective vision of the left eye, secondary to optic nerve 
injury, are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.7, 4.10, 4.20, 4.27, 4.84a, Diagnostic 
Codes 6009, 6079 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

Here, proper VCAA notice was provided to the veteran after 
the initial adjudication of his claim, but the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the veteran after the initial adjudication, he 
has not been prejudiced thereby.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Not only has the veteran been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the veteran for the 
Board to proceed to finally decide this appeal.

In July 2003, October 2004, and April 2006 letters, the RO 
informed the veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  Subsequently, a November 2004 SOC 
provided him with an another adjudication and yet an 
additional 60 days to submit more evidence.  See Mayfield, 
supra.  Moreover, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claim file, and that neither 
he nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal. 

Finally, the Board notes the RO sent the veteran a letter in 
April 2006 informing him of how disability ratings and 
effective dates are assigned.  See Dingess, supra.  Thus, the 
Board concludes that all required notice has been given to 
the veteran.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.



II.  Facts and Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected eye disability is evaluated 
under DC 6009-6079.  Hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional code to identify the specific basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27.

Under Diagnostic Code 6000, ratings for unhealed eye injuries 
and other diseases of the eyes listed in DCs 6000 through 
6009 (uveitis, keratitis, scleritis, iritis, cyclitis, 
choroiditis, retinitis, recent intra-ocular hemorrhage, and 
detachment of the retina) are to be rated from 10 to 100 
percent under the criteria for impairment of visual acuity or 
field loss, pain, rest-requirements or episodic incapacity, 
combining an additional rating of 10 percent during 
continuance of active pathology, with 10 percent being the 
minimum rating during active pathology.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75 
(2006).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision.  38 C.F.R. § 4.80.  
VA law permits compensation for a combination of service-
connected and non-service-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of non-
service-connected disability, as if both disabilities were 
service-connected, provided that the non-service-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383(a).

Vision defect in one eye will be considered 10 percent 
disabling if visual acuity is 20/100 in one eye and 20/40 in 
the other eye, 20/70 in one eye and 20/40 in the other eye, 
20/50 in one eye and 20/40 in the other eye, or when visual 
acuity is 20/50 in both eyes, under 38 C.F.R. § 4.84a, DC 
6079.

In October 2001, the veteran underwent VA examination.  The 
left eye, corrected, was noted to be J0 with light 
projection.  The examiner noted in a September 2002 addendum 
that ophthalmoscopy showed "cotton wool" spots clumped at 
the inferior border of the optic disc of the left eye, with 
scattered pigments and drusen at the retinal and dull macular 
reflex.  Slit lamp revealed opacity of the lens, but the 
fundus could still be seen.  The diagnoses were immature 
cataract of each eye and age-related macular degeneration.  
The examiner noted that the presence of lesions on the retina 
and the macula, which is the center of vision, explained the 
poor visual activity.  The cataract had minimal effect on the 
poor visual acuity.

In April 2003 correspondence, the examiner who had conducted 
the October 2001 examination indicated that the retinal 
lesions and macular degeneration were more pronounced in the 
left eye.  The examiner explained the J0 was an objective way 
of measuring the visual acuity for near vision, such as 
reading.  J0 is the poorest since the biggest reading 
material used for the test could not be read.  This 
emphasized the poorness the vision of the left eye.  When 
asked about the relationship between more pronounced retinal 
lesions and macular degeneration in the left eye to optic 
nerve injury, the examiner indicated that vision becomes 
poorer.  Even if the nerve injury were to improve, a remote 
possibility, there woud be a lesser chance to have better 
vision.  However, the defect of the macula and retina were 
noted to be independent of the optic nerve injury.




A May 2004 private treatment record shows the veteran was 
diagnosed with age-related macular degeneration and immature 
cataracts of both eyes.  Corrected vision in his left eye was 
20/70.

In June 2004, the veteran again underwent VA examination.  
Testing of the corrected left eye revealed no light for near 
testing, and perception for far testing.  The veteran's 
visual field deficit could not be assessed because of the 
severely impaired vision.  The diagnoses were age-related 
macular degeneration, primary optic atrophy, and immature 
cataract senile.

Based upon this evidence of record the Board finds that, 
while the veteran's vision has certainly worsened, there is 
no evidence that the cause of his vision problems is his 
service-connected disorder.  Instead, the medical evidence 
consistently shows that his impaired eyesight is due to his 
age-related macular degeneration and his cataracts.  
Entitlement to service connection for cataracts was denied in 
a November 1998 Board decision.  In addition, the April 2003 
written statement from the VA examiner indicated that the 
veteran's defects of the macula and retina are independent of 
his optic nerve injury.  Therefore, there is no indication 
that visual difficulty affected by cataracts or macular 
degeneration is related to the veteran's service-connected 
optic nerve injury.  Furthermore, there is no medical 
evidence showing that the veteran has any current residuals 
of his optic nerve injury, whichwas incurred in service.  As 
noted above, all vision impairment has been attributed to 
non-service-connected disorders.  Therefore, a 10 percent 
rating under Diagnostic Code 6009 for active pathology is not 
warranted.

Consequently, the Board finds that the evaluation assigned in 
this decision adequately reflects the clinically established 
impairment experienced by the veteran.  As the evidence 
preponderates against the claim for a compensable rating for 
the veteran's defective vision of the left eye, secondary to 
optic nerve injury, the benefit-of-the-doubt doctrine is 
inapplicable, and an increased rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

A compensable evaluation for defective vision of the left 
eye, secondary to optic nerve injury, is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


